Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (5/1/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-20) are pending and being examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “cooling hub” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function “Cooling” hub.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 , 7-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teiji wakamatsu et al (JP 2010-161316) (IDS) in view of Tetsuji Sato (US 20040182515) and further in view of Selyutin et al (US 5951776).
Teiji wakamatsu et al discloses a ground path system, comprising: 
a chamber having a processing volume (Fig 1, 2 ); wherein chamber is grounded (Fig 1) and could be used for CVD (para 2). 
a ground bowl disposed in the chamber (26 and 25); and 
a pedestal disposed in the processing volume by a stem coupled to a lift system configured to move the pedestal between an elevated processing position and a lowered position (15); a heater (16) and a thermal barrier (3) coupling the ground bowl to the pedestal. Para 34 states that the base plate could be heat resistant. 
Teiji wakamatsu et al do not disclose a bottom bowl carrier coupled to a track, the bottom bowl carrier configured to move linearly along the track to move the bottom bowl between a ground position and a transfer position, the bottom bowl coupled to the ground bowl by a ground bowl conductor, and the bottom bowl coupled to the chamber by a bottom bowl conductor.
Tetsuji Sato discloses bottom bowl (Fig 1, 22) configured to move between a ground position (when 20a is closed ) and a transfer position (when 20a is open), the bottom bowl coupled to the ground bowl by a ground bowl conductor (18b), and the bottom bowl coupled to the chamber by a bottom bowl conductor (18c).
It would have been obvious for one of ordinary skill in the art at the time of invention to have bottom bowl in addition to ground bowl as an alternative means to seal process volume from larger chamber volume to remove effects due to unsymmetrical positioning of  

Selyutin et al disclose track for lifting a pedestal (Fig 4) using a track (176).
Regarding claim 2, cooling hub as best understood is a cooling system for substrate support. Teiji wakamatsu et al disclose temperature control (para 40) but do not explicitly disclose cooling. Tetsuji Sato disclose cooling explicitly (para 40).
Regarding claim 3, 9 and 16, ground bowl and bottom bowl in elevated portion would isolate and bifurcate processing volume from rest of chamber.
Regarding claims 4, 10 and 17 RF power is disclosed applied by Tetsuji Sato (Para 40).
Regarding claims 5, 11 and 18 face plate is disclosed both by Teiji wakamatsu et al (5) and Tetsuji Sato (13).
Regarding claims 7, 13 and 20 when ground bowl is lowered substrate transfer could take place.
Regarding claim 8 which recites ground bowl only Teiji wakamatsu et al disclose ground bowl which can be elevated. Rest of limitations are disclosed as above.

Claims 6, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Teiji wakamatsu et al (JP 2010-161316) (IDS), Tetsuji Sato (US 20040182515) and Selyutin et al (US 5951776) as applied to claims 1-5 and further in view of Li et al (US 20070116872) .
Regarding claim 6 bottom bowl in ground position (not in transfer position) seals the processing volume and creates RF cage. This would be seen in Sato when 22 is lowered. 
However, an alternative structure taught by Li et al would disclose this feature more explicitly. As disclosed in Fig 1A, a pumping plate (304) provides an enclosed region when its 
It would thus be obvious for one of ordinary skill in the art to modify the bottom bowl structure to include pumping plate taught by Li et al. Substitution of a known element with another to obtain predictable result would have been obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Toriya et al (US 20140130743) discloses ground bowl type apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716